Case 6:20-cv-01210-GAP-GJK Document 28 Filed 09/09/20 Page 1 of 5 PageID 253




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                           CASE NO.: 6:20-CV-01210-GAP-GJK

DAVID NDALAMBA, an individual resident
of Canada, and STARLINE MEDIA, INC., a
Canadian corporation,
Plaintiffs,
v.
ELISHA TRICE, an individual resident of Florida,
JOMY STERLING, an individual resident of Florida,
and STAR STATUS GROUP, a company of
unknown residency,
Defendants.
 _________________________________________________/

 PLAINTIFF DAVID NDALAMBA’S ANSWER AND AFFIRMATIVE DEFENSES TO
      AMENDED COUNTERCLAIM OF DEFAMATIIN AND TRADE LIBEL

       COMES NOW, Plaintiff, DAVID NDALAMBA answers Defendants’ Counterclaim as

follows:

1.     Admitted.


2.     Admitted.


3.     Admitted.


4.     Admitted.


5.     Admitted.


6.     Admitted.


7.     Admitted.


8.     Admitted.


9.     Plaintiff is without knowledge regarding the allegations contained in Paragraph 9 of the


                                               1
Case 6:20-cv-01210-GAP-GJK Document 28 Filed 09/09/20 Page 2 of 5 PageID 254




Complaint, and thereof denies same, and demands strict proof thereof.


10.    Plaintiff is without knowledge regarding the allegations contained in Paragraph 10 of the

Complaint, and thereof denies same, and demands strict proof thereof.


11.    Admitted.


12.    Admitted.


13.    Plaintiff is without knowledge regarding the allegations contained in Paragraph 13 of the

Complaint, and thereof denies same, and demands strict proof thereof.


14.    Plaintiff is without knowledge regarding the allegations contained in Paragraph 14 of the

Complaint, and thereof denies same, and demands strict proof thereof.


15.    Plaintiff denies the allegations contained in paragraph 15 of the Counterclaim, and

therefore demands strict proof thereof.


16.    Plaintiff is without knowledge regarding the allegations contained in Paragraph 16 of the

Complaint, and thereof denies same, and demands strict proof thereof.


17.    Plaintiff is without knowledge regarding the allegations contained in Paragraph 17 of the

Complaint, and thereof denies same, and demands strict proof thereof.


18.    Plaintiff is without knowledge regarding the allegations contained in Paragraph 18 of the

Complaint, and thereof denies same, and demands strict proof thereof.


19.    Plaintiff is without knowledge regarding the allegations contained in Paragraph 19 of the

Complaint, and thereof denies same, and demands strict proof thereof.



                                               2
Case 6:20-cv-01210-GAP-GJK Document 28 Filed 09/09/20 Page 3 of 5 PageID 255




20.    Plaintiff is without knowledge regarding the allegations contained in Paragraph 20 of the

Complaint, and thereof denies same, and demands strict proof thereof.


21.    Plaintiff is without knowledge regarding the allegations contained in Paragraph 21 of the

Complaint, and thereof denies same, and demands strict proof thereof.


22.    Plaintiff is without knowledge regarding the allegations contained in Paragraph 22 of the

Complaint, and thereof denies same, and demands strict proof thereof.


23.    Plaintiff is without knowledge regarding the allegations contained in Paragraph 23 of the

Complaint, and thereof denies same, and demands strict proof thereof.


24.    Plaintiff is without knowledge regarding the allegations contained in Paragraph 24 of the

Complaint, and thereof denies same, and demands strict proof thereof.


25.    Plaintiff incorporates by reference his Responses to paragraphs 1-24 as if stated herein.


26.    Plaintiff denies the allegations contained in paragraph 26 of the Counterclaim, and

therefore demands strict proof thereof.


27.    Plaintiff denies the allegations contained in paragraph 27 of the Counterclaim, and

therefore allegations strict proof thereof.


28.    Plaintiff denies the allegations contained in paragraph 28 of the Counterclaim, and

therefore allegations strict proof thereof.


29.    Plaintiff denies the allegations contained in paragraph 29 of the Counterclaim, and

therefore allegations strict proof thereof.


30.    Plaintiff incorporates by reference his Responses to paragraphs 1-29 as if stated herein.

                                                3
Case 6:20-cv-01210-GAP-GJK Document 28 Filed 09/09/20 Page 4 of 5 PageID 256




31.      Plaintiff denies the allegations contained in paragraph 31 of the Counterclaim, and

therefore allegations strict proof thereof.


32.      Plaintiff denies the allegations contained in paragraph 32 of the Counterclaim, and

therefore allegations strict proof thereof.


33.      Plaintiff denies the allegations contained in paragraph 33 of the Counterclaim, and

therefore allegations strict proof thereof.


34.      Plaintiff denies the allegations contained in paragraph 34 of the Counterclaim, and

therefore allegations strict proof thereof.


                                   AFFIRMATIVE DEFENSES


      1. Any statements made by Plaintiff are true.


      2. Any alleged statements made by Plaintiff are merely opinion.


      3. Any statements made by Plaintiff were made with appropriate consent.


      4. Any alleged statements made by Plaintiff are protected by absolute privilege.


      5. Any alleged statements made by Plaintiff are protected by qualified privilege.


6.       Any alleged defamatory or libelous statements made by Plaintiff have been retracted.


                                                      Respectfully submitted,


Date: September 9, 2020                               /s/Louis R. Gigliotti


                                                      Louis Gigliotti
                                                      Louis R. Gigliotti, PA
                                                      Florida Bar No.: 71935

                                                  4
Case 6:20-cv-01210-GAP-GJK Document 28 Filed 09/09/20 Page 5 of 5 PageID 257




                                              1605 Dewey Street
                                              Hollywood, FL 33020
                                              P: 954-471-4392
                                              lgigliotti@bellsouth.net

                               CERTIFICATE OF SERVICE


           I HEREBY CERTIFY that the foregoing has been filed via ECF this 9th day of
     September, 2020.

                                              By:_s/Louis R. Gigliotti,Esq./
                                                     Louis R. Gigliotti, Esq.




                                          5
